Upon *713reargument, motion to dismiss appeal denied upon authority of Moore & Co. v. Heymann (207 App. Div. 416) and Corporation of Scholes v. Ficke Warehouses, Inc. (204 id. 329). The form of the order requires this disposition since it does not purport to have been made or entered on the motion of the plaintiff, appellant. The service of the notice of appeal, therefore, was timely. Order granting defendant’s motion to dismiss complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days from service of a copy of the order herein upon such payment. The alleged publication was libelous per se. (Braun v. Armour & Co., 228 App. Div. 630; affd., 254 N. Y.-, decided June 3, 1930.) Lazansky, P. J., Young, Kapper, Carswell and Seudder, JJ., concur.